UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2332



VIRGIL M. LORENZO,

                                               Plaintiff - Appellant,

          versus


ROBERT M. GATES,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:06-cv-00715-TSE)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virgil M. Lorenzo, Appellant Pro Se.    Kevin Jason Mikolashek,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Virgil M. Lorenzo appeals the district court’s order

granting   Defendant’s   motion    to   dismiss   his   claims   of   race

discrimination and retaliation brought pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-

17 (2000), and his claim of age discrimination brought pursuant to

the Age Discrimination in Employment Act of 1967, as amended, 29

U.S.C. §§ 621 to 634 (2000).      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    See Lorenzo v. Gates,* No. 1:06-cv-00715-

TSE (E.D. Va. filed Oct. 18, 2006; entered Oct. 19, 2006).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




     *
      Robert M. Gates has been substituted for Donald H. Rumsfeld.

                                  - 2 -